DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/16/2022, is being considered by the examiner.

Objections 
Claim 1 is objected.  Limitation “which segment the objects” should be read “which segment the at least two objects”.  An appropriate correction is required.
Claim 15 is objected.  Limitation “the acquisition of depth data” should be read “the acquisition of the depth data”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “operating element” must be shown or the feature must be canceled from the claims 1-15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: operating element in claims 1-3. 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, it is not clear from claim 1, as well as from the specification, that who, or what device, would perform dividing, assigning, recognizing, tracking, automatically assigning, and focusing operations in claim 1. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. After reviewing the specification there appears to be no corresponding structure of any device that performs operations in claims.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear to reader from language of claim 1 that who, or what device, performs operations of dividing, assigning, recognizing, automatically assigning and focusing of the method.  Therefore claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the step of". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the field of view". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the respective operating element". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the operating element". It is noted that claim 1 recites “at least one operating element” and “an operating element”. Hence it is not clear which one of them that "the operating element" refers to. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the object". It is noted that claim 1 recites “at least one object”, “at least two objects”, and “the objects”. Hence it is not clear which one of them that "the object " refers to.   Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the corresponding position". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4, 6, and 7 recite "at least a part of the image components ". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 4 and its dependent claim, claim 6, and claim 7 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites "the at least one segment ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 4 and its dependent claim, claim 6, and claim 7 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 9, 11, and 12 recite "the object recognition". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claims 9-11 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 recites "the movement range". It is noted that claim 9 recites “a maximum movement range” and “this movement range”. Hence it is not clear which one of them that "the movement range" refers to.   Therefore, claim 10 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 recites "the object". It is noted that claim 1 recites “at least one object”, “at least two objects”, and “the objects”. In addition, claim 11 also recites “an object in an area”. Hence it is not clear which one of these objects that "the object " in claim 11 refers to.   Therefore, claim 11 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 13 and 15 recite "the acquisition". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claims 13 and 15 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, and # are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US Patent Application Publication 2008/0024594 A1), (“Ritchey”), in view of Cartlidge et al. (US Patent 7,132,636 B1), (“Cartlidge”).
Regarding claim 1, Ritchey meets the claim limitations as follow.
A method (i.e. methods) [Ritchey: para. 0003] for focusing a camera (i.e. focused onto the photoelectric converting area of an imaging device provided in the television camera) [Ritchey: para. 0124] including the steps of: dividing (i.e. separate image segments) [Ritchey: para. 0172] the field of view of the camera into at least two segments ((i.e. broken down in to manageable video/image sub-segments) [Ritchey: para. 0306]; (i.e. image segments representing all portions of a spherical FOV scene) [Ritchey: para. 0003; Also 0281; Fig. 29E]), assigning ((i.e. use) [Ritchey: para. 0270]; (i.e. allocating) [Ritchey: para. 0303]; (i.e. assigning) [Ritchey: para. 0303]), in each case, at least one operating element ((i.e. a spherical FOV optical assembly) [Ritchey: para. 0009]; (i.e. each segment is recorded by an associated objective lens with equal to or greater FOV coverage) [Ritchey: para. 0283]; (i.e. control devices) [Ritchey: para. 0270]) or at least one position of an operating element to the at least two segments ((i.e. multiple video cameras placed in different locations) [Ritchey: para. 0170]; (i.e. controlling the camcorder operation with a spherical FOV optical assembly) [Ritchey: para. 0009]; (i.e. the user input control system may include devices such as a mouse, keyboard, joystick, trackball, head mounted position tracking system, eye tracking system, or other typical tracking and processing system known to those skilled in the art. The position and tracking systems may incorporate magnetic, radio-frequency, or optical tracking. The user may use the above control devices to continuously control the selected scene displayed) [Ritchey: para. 0270] – Note: Claim 3 further defines operating elements are hardware components such as a knob, rotary knob, joystick or slider.  Ritchey discloses that user can use hardware components, such as a joystick to track objects in a selected scene/segment), recognizing (i.e. gesture recognition systems) [Ritchey: para. 0330] and tracking at least one object (i.e. the panoramic sensor assembly or mini-optics to track the eyes) [Ritchey: para. 0221] in at least two segments ((i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207]; (i.e. the user input control system may include devices such as a mouse, keyboard, joystick, trackball, head mounted position tracking system, eye tracking system, or other typical tracking and processing system known to those skilled in the art. The position and tracking systems may incorporate magnetic, radio-frequency, or optical tracking. The user may use the above control devices to continuously control the selected scene displayed) [Ritchey: para. 0270]; (i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27] – Note: Ritchey discloses that his system can recognize and track video objects in segments of the scene such as head, eyes, and hands), automatically assigning ((i.e. The present inventor therefore is continually striving to provide associated hardware and a target tracking/feature tracking software program that allows the user to designate what subjects in the recorded panoramic scene to follow) [Ritchey: para. 0013; Fig. 27]; (i.e. Instead of the viewer having to search for and track a certain subject within a scene it would be advantageous if target tracking or feature tracking software automatically captured video/image sequences of a defined field-of-view based on user preferences. It is therefore an object of the present invention to provide a user defined target/feature tracking means for use with panoramic camera systems generally like those described in the present invention.) [Ritchey: para. 0169]) the recognized at least two objects to the respective operating element ((i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27] – head and hands are examples of two recognized objects that are tracked by the system) or position of the operating element ((i.e. multiple video cameras placed in different locations) [Ritchey: para. 0170]; (i.e. a system and method for dynamic selective image capture in a three-dimensional environment incorporating a panoramic sensor assembly with a panoramic objective micro-lens array 501, fiber-optic image conduits 550, focusing lens array 551, addressable pixilated spatial light modulator 552, a CCD or CMOS device 553, and associated image, position sensing, SLM control processing, transceiver, telecommunication system 542 interacting with a target tracking system 541 or head tracking system 540 of user 500a and a display device 543 of user 500b) [Ritchey: para. 0227]) depending on which segment the objects are assigned to ((i.e. Instead of the viewer having to search for and track a certain subject within a scene it would be advantageous if target tracking or feature tracking software automatically captured video/image sequences of a defined field-of-view based on user preferences. It is therefore an object of the present invention to provide a user defined target/feature tracking means for use with panoramic camera systems generally like those described in the present invention.) [Ritchey: para. 0169]; (i.e. controlling the camcorder operation with a spherical FOV optical assembly) [Ritchey: para. 0009]), and focusing the camera on the object assigned to the operating element ((i.e. the panoramic input device to record more than just head and eye position by using the panoramic sensor assembly to record other body gestures such as hand and finger gestures) [Ritchey: para. 0212]; (i.e. The light from the object introduced through the mirror 156 and the liquid crystal shutter 158 is passed through the semitransparent mirror 167, and then focused onto the photoelectric converting area of the imaging device provided in the television camera 151) [Ritchey: para. 0124; Fig. 2E] – Note: Ritchey discloses that his camera can focus on and can record tracking objects such as head, eyes, hand, and fingers) or the position of the operating element in response to the operating element being actuated ((i.e. multiple video cameras placed in different locations) [Ritchey: para. 0170]; (i.e. controlling the camcorder operation with a spherical FOV optical assembly) [Ritchey: para. 0009]; (i.e. the present invention comprising a spatial light modulator liquid crystal display (SLM LCD) shutter for dynamic selective transmission of image segments imaged by two fisheyes lens and relayed by fiber optic image conduits and focused on an image sensor. In this arrangement the SLM LCD shutter is curved to facilitate projection onto the CCD) [Ritchey: para. 0231; Fig. 24] or the operating element being brought into the corresponding position (i.e. Relay optics may be positioned at various points along the optical axis of the zoom or panoramic lenses to insure proper relay and focusing of the respective zoom or panoramic image on the image surface of the camera) [Ritchey: para. 0166]. 
In the same field of endeavor Cartlidge further discloses the claim limitations as follows:
automatically assigning the recognized at least two objects to the respective operating element (i.e. The slide stage 820 can be automatically positioned (
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey with Cartlidge to implement the k-space design of the imaging system of Cartlidge.  
Therefore, the combination of Ritchey with Cartlidge will create the system to capture and analyze images at substantially high effective resolved magnification as compared to conventional system [Cartlidge: col. 4, line 25-30]. 

Regarding claim 2, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the automatic assignment (i.e. each segment is recorded by an associated objective lens with equal to or greater FOV coverage) [Ritchey: para. 0283] of the at least two objects to one operating element each ((i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27] – head and hands are examples of two recognized objects that are tracked by the system. (i.e. each segment is recorded by an associated objective lens with equal to or greater FOV coverage) [Ritchey: para. 0283]) or position of an operating element is maintained ((i.e. The present inventor therefore is continually striving to put forth several panoramic sensor assembly embodiments that can be mounted to a conventional camcorder which facilitate recording and playback of panoramic and/or zoom lens directional imagery) [Ritchey: para. 0283]; (i.e. two fisheye lenses are used to record a complete scene of spherical coverage) [Ritchey: para. 0003] – Note: Fisheyes lenses can capture very wide field-of-views without moving from their location) if at least one object moves to another segment to which it is not assigned ((i.e. Instead of the viewer having to search for and track a certain subject within a scene it would be advantageous if target tracking or feature tracking software automatically captured video/image sequences of a defined field-of-view based on user preferences. It is therefore an object of the present invention to provide a user defined target/feature tracking means for use with panoramic camera systems generally like those described in the present invention.) [Ritchey: para. 0169] – Note: Ritchey discloses that his system can has tracking means that can track objects in panoramic view, which includes multiple field-of-views. In other words, Ritchey discloses that his system can track objects moving into a non-assigned segment in other field-of-views).

Regarding claim 3, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the at least one operating element is a knob, rotary knob, joystick or slider having at least two positions ((i.e. the user input control system may include devices such as a mouse, keyboard, joystick, trackball, head mounted position tracking system, eye tracking system, or other typical tracking and processing system known to those skilled in the art. The position and tracking systems may incorporate magnetic, radio-frequency, or optical tracking. The user may use the above control devices to continuously control the selected scene displayed) [Ritchey: para. 0270] – Note: It is well known that the joystick has more than two positions). 

Regarding claim 4, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] depth data is recorded at least in a part of the field of view of the camera (i.e. a panoramic adapter of a lens assembly 271 in accordance with the invention as employed for recording a three-dimensional coded image by means of a conventional handheld video camera 272) [Ritchey: para. 0177] and at least a part of the image components of the field of view are 423627WOUS 166376-647 assigned to these depth data, and before the assignment a further camera records a real image (i.e. a plurality of pictures captured by a plurality of objective lenses) [Ritchey: para. 0216] and at least a part of the image components of the real image are assigned to the depth data (i.e. a panoramic adapter of a lens assembly 271 in accordance with the invention as employed for recording a three-dimensional coded image) [Ritchey: para. 0177].
Ritchey does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, characterized in that depth data is recorded at least in a part of the field of view of the camera and at least a part of the image components of the field of view are 423627WOUS 166376-647 assigned to these depth data, and before the assignment a further camera records a real image and at least a part of the image components of the real image are assigned to the depth data.  
However, in the same field of endeavor Cartlidge further discloses the claim limitations and the deficient claim limitations, as follows:
at least a part of the image components of the field of view are assigned to these depth data (i.e. images having a substantially large Depth Of Field (DOF)) [Cartlidge: col. 4, line 33-34].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey with Cartlidge to implement the k-space design of the imaging system of Cartlidge.  
Therefore, the combination of Ritchey with Cartlidge will create the system to capture and analyze images at substantially high effective resolved magnification as compared to conventional system [Cartlidge: col. 4, line 25-30]. 

Regarding claim 6, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], wherein the at least one object is visually recognized and tracked ((i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27] – head and hands are examples of two recognized objects that are tracked by the system) in the field of view of the camera (i.e. This head and eye tracking determines the relative
orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition or parameter estimation, and/or construct a 3-D scene representation) [Ritchey: para. 0207], characterized in that depth data is acquired at least in a portion of the field of view of the camera and assigned to at least a portion of the image components of the field of view, and in that at least a portion of the depth data is used for recognizing and tracking the at least one object (i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition or parameter estimation, and/or construct a 3-D scene representation. The information processor 623, takes this visual information, and decides which virtual objects, if any, to insert into the viewfinder.) [Ritchey: para. 0207].  
Ritchey does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the at least one object is visually recognized and tracked in the field of view of the camera, characterized in that depth data is acquired at least in a portion of the field of view of the camera and assigned to at least a portion of the image components of the field of view, and in that at least a portion of the depth data is used for recognizing and tracking the at least one object.    
However, in the same field of endeavor Cartlidge further discloses the deficient claim limitations as follows:
characterized in that depth data is acquired at least in a portion of the field of view of the camera (i.e. images having a substantially large Depth Of Field (DOF)) [Cartlidge: col. 4, line 33-34].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey with Cartlidge to implement the k-space design of the imaging system of Cartlidge.  
Therefore, the combination of Ritchey with Cartlidge will create the system to capture and analyze images at substantially high effective resolved magnification as compared to conventional system [Cartlidge: col. 4, line 25-30]. 

Regarding claim 7, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] depth data is acquired at least in a portion of the field of view of the camera, and are associated with at least a portion of the image components of the field of view (i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition or parameter estimation, and/or construct a 3-D scene representation) [Ritchey: para. 0207], and in that at least a portion of the depth data is used for visual recognition and tracking of the at least one object (i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition or parameter estimation, and/or construct a 3-D scene representation. The information processor 623, takes this visual information, and decides which virtual objects, if any, to insert into the viewfinder.) [Ritchey: para. 0207]. 
The method according to claim 1, characterized in that the at least one segment is defined in the field of view of the camera and is focused on a recognized and tracked object as soon as it is located in the at least one segment.    
Ritchey does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that the at least one segment is defined in the field of view of the camera and is focused on a recognized and tracked object as soon as it is located in the at least one segment.       
However, in the same field of endeavor Cartlidge further discloses the deficient claim limitations as follows:
characterized in that depth data is acquired at least in a portion of the field of view of the camera (i.e. images having a substantially large Depth Of Field (DOF)) [Cartlidge: col. 4, line 33-34].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey with Cartlidge to implement the k-space design of the imaging system of Cartlidge.  
Therefore, the combination of Ritchey with Cartlidge will create the system to capture and analyze images at substantially high effective resolved magnification as compared to conventional system [Cartlidge: col. 4, line 25-30]. 

Regarding claim 8, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the at least one segment ((i.e. separate image segments) [Ritchey: para. 0172]; (i.e. broken down in to manageable video/image sub-segments) [Ritchey: para. 0306]; (i.e. image segments representing all portions of a spherical FOV scene) [Ritchey: para. 0003; Also 0281; Fig. 29E]) is defined in the field of view of the camera (i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207] and is focused on a recognized and tracked object ((i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27;] (i.e. The light from the object introduced through the mirror 156 and the liquid crystal shutter 158 is passed through the semitransparent mirror 167, and then focused onto the photoelectric converting area of the imaging device provided in the television camera 151) [Ritchey: para. 0124; Fig. 2E] – Note: Ritchey discloses that his camera can focus on and can record tracking objects such as head, eyes, hand, and fingers) as soon as it is located in the at least one segment (i.e. It is important to note that when a feature is found in separate image segments the computer is normally programmed to choose the best fit of signatures that the user preferences have designated. Additionally, software that anticipates movement to overcome latency problems of a tracked subject from frame to frame is available and may be incorporated into the target tracking/feature tracking software.) [Ritchey: para. 0172].

Regarding claim 11, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the object recognition comprises feature analysis (i.e. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207] in which visual features of an object in an area are searched, analyzed and identified (i.e. The information processor 623, takes this visual information, and decides which virtual objects, if any, to insert into the viewfinder. The graphics synthesis processor 623, also here referred to as the panoramic image processor, creates a computer-graphics rendering of a portion of the 3-D scene specified by the information processor 623, and presents this computer-graphics rendering by way of wires in wiring harness to display processor 624 of the active television screens) [Ritchey: para. 0207], and the object is recognized based on these features and its movement is tracked ((i.e. FIG. 27 is a perspective view of an embodiment of the present invention wherein the panoramic sensor assembly is optionally being used to track the head and hands of the user who is playing an interactive game) [Ritchey: para. 0077; Fig. 27]; (i.e. these objects may move into the field of view of active display area reflected to the viewers eyes. With this operation, synthetic objects overlaid on real objects in the viewfinder provide the wearer with enhanced information of the real objects) [Ritchey: para. 0208]).

Regarding claim 13, Ritchey meets the claim limitations as set forth in claim 4.Ritchey further meets the claim limitations as follow.
The method according to claim 4 (i.e. methods) [Ritchey: para. 0003], characterized in that the acquisition of the depth data is performed at least in part via at least one 3D sensor ((i.e. recording of a stereoscopic panoramic scene) [Ritchey: para. 0150]; (i.e. FIG. 17 is a schematic diagram disclosing a system and method for dynamic selective image capture in a three-dimensional environment incorporating a panoramic sensor assembly with a panoramic objective micro-lens array, fiberoptic image conduits, focusing lens array, addressable pixilated spatial light modulator, a CCD or CMOS device, and associated image, position sensing, SLM control processing, transceiver, telecommunication system, and users;) [Ritchey: para. 0056; Fig. 17]), attached to the camera (i.e. FIG. 3A is an exterior perspective view of a camcorder 180 incorporating improvements disclosed herein to facilitate improved recording of a stereoscopic panoramic scene. To accomplish this the stereographic panoramic audio-visual recording assembly 181 is attached to a conventional camcorder body 182. FIG. 3D is a schematic diagram of the stereographic panoramic camera arrangement shown in FIG. 3A. As shown, shutter/relay arrangement 201 connects fisheye lens 183-186 to light sensitive receiving device 187 and 188, which can be a single or two CCDs) [Ritchey: para. 0150, Figs, 3A-3D].

Regarding claim 14, Ritchey meets the claim limitations as set forth in claim 4.Ritchey further meets the claim limitations as follow.
The method according to claim 4 (i.e. methods) [Ritchey: para. 0003], characterized in that a further camera records a real image ((i.e. methods) [Ritchey: para. 0003] ; (i.e. Typically the objects displayed are panoramic imagery from a like camera located in a remote location or a panoramic scene from a video game or recording. Synthetic (virtual) objects overlaid in the same position as some of the real objects from the scene) [Ritchey: para. 0208]) and at least some of the image components of the field of view are assigned to the depth data ((i.e. 3-D Scene Selection Data) [Ritchey: Fig. 28]; (i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US Patent Application Publication 2008/0024594 A1), (“Ritchey”), in view of Cartlidge et al. (US Patent 7,132,636 B1), (“Cartlidge”), in view of Kang (US Patent Application Publication 2012/0056998 A1), (“Kang”).

Regarding claim 5, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 4 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the at least two segments are at least partially delimited not only by side edges but also by depth edges (Note: Figs. 29A-B and 29E discloses both side edges and depth edges of objects in the segments of the field-of-view) [Ritchey: Figs. 29A-B and 29E]. 
In the same field of endeavor Kang further discloses the depth edges at the divisional sections/segments as follows:
the at least two segments are at least partially delimited not only by side edges but also by depth edges (i.e. the controller 180 designates the divisional sections DSs set on the edge of the 3D image frame among a plurality of the divisional sections DSs to the convergence point or designates the divisional sections DSs having a depth value indicating a distance farther than the depth value of the divisional sections DSs set on the edge of the 3D image frame to the convergence point) [Kang: para. 0243].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey and Cartlidge with Kang to program the system to implement 3-D image generating method of Kang.  
Therefore, the combination of Ritchey and Cartlidge with Kang will create the system the realistic 3D effect of the 3D image is enhanced [Kang: col. 164]. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US Patent Application Publication 2008/0024594 A1), (“Ritchey”), in view of Cartlidge et al. (US Patent 7,132,636 B1), (“Cartlidge”), in view of Negro et al. (US Patent 9,836,635 B2), (“Negro”).

Regarding claim 9, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the at least one object is assigned a maximum movement range (i.e. the object moves during the integrating time) [Ritchey: para. 0142] per time unit (i.e. Once the target tracking/feature tracking software defines the subject the scene is seamed together and distortion is removed by panoramic software. Software to accomplish this may be done in near real time so that it appears to the viewer to be accomplished live (i.e. 10-15 frames per second or faster)) [Ritchey: para. 0173] and this movement range is included in the object recognition and object tracking ((i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207]; (i.e. the user input control system may include devices such as a mouse, keyboard, joystick, trackball, head mounted position tracking system, eye tracking system, or other typical tracking and processing system known to those skilled in the art. The position and tracking systems may incorporate magnetic, radio-frequency, or optical tracking. The user may use the above control devices to continuously control the selected scene displayed) [Ritchey: para. 0270]).
Ritchey and Cartlidge do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, characterized in that the at least one object is assigned a maximum movement range per time unit and this movement range is included in the object recognition and object tracking.        
However, in the same field of endeavor Negro further discloses the deficient claim limitations as follows:
a maximum movement range per time unit (i.e. The tracking model can use the direction of motion, the 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey and Cartlidge with Negro to program the system to include direction of motion, minimum and maximum movements between video frames.  
Therefore, the combination of Ritchey and Cartlidge with Negro will create the system to predict the tracking object in the next video frame [Negro: col. 8, line 39-58]. 

Regarding claim 10, Ritchey meets the claim limitations as set forth in claim 9.Ritchey and Cartlidge further meet the claim limitations as follow.
The method according to claim 9 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170]  the at least one object is assigned to an object class ((i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera) [Ritchey: para. 0207] – Note: Head, eyes, and hands belong to a class of human body class; (i.e. The matching/mapping of sensor characteristics to the desired (e.g., smallest) resolvable object) [Cartlidge: col. 10, line 48-50]; (i.e. objects or specimens with emissive characteristics) [Cartlidge: col. 12, line 17-18]) and the movement range is selected depending on the object class ((i.e. This head and eye tracking determines the relative orientation (yaw, pitch, and roll) of the head based on the visual location of objects in the field of view of camera) [Ritchey: para. 0207]; (i.e. the panoramic input device to record more than just head and eye position by using the panoramic sensor assembly to record other body gestures such as hand and finger gestures) [Ritchey: para. 0212]).
Ritchey and Cartlidge do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 9, characterized in that the at least one object is assigned to an object class and the movement range is selected depending on the object class.        
However, in the same field of endeavor Negro further discloses the deficient claim limitations as follows:
the movement range (i.e. The tracking model can use the direction of motion, the be within the predicted range under a uniform distribution) [Negro: col. 8, line 39-44].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey and Cartlidge with Negro to program the system to include direction of motion, minimum and maximum movements between video frames.  
Therefore, the combination of Ritchey and Cartlidge with Negro will create the system to predict the tracking object in the next video frame [Negro: col. 8, line 39-58]. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US Patent Application Publication 2008/0024594 A1), (“Ritchey”), in view of Cartlidge et al. (US Patent 7,132,636 B1), (“Cartlidge”), in view of Divine (US Patent 10,991,461 B2), (“Divine”).

Regarding claim 12, Ritchey meets the claim limitations as set forth in claim 1.Ritchey further meets the claim limitations as follow.
The method according to claim 1 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the object recognition comprises recognition (i.e. The vision analysis processor 623 may also perform 3-D object recognition) [Ritchey: para. 0207] via a deep-learning algorithm.
Ritchey and Cartlidge do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, characterized in that the object recognition comprises recognition via a deep-learning algorithm.        
However, in the same field of endeavor Divine further discloses the deficient claim limitations as follows:
a deep-learning algorithm (i.e. deep learning algorithms) [Divine: col. 22, line 9].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey and Cartlidge with Divine to implement deep learning algorithms for objection recognitions.  
Therefore, the combination of Ritchey and Cartlidge with Divine will create the system to reach acceptable level of accuracy [Divine: col. 22, line 8-14]. 

Regarding claim 15, Ritchey and Cartlidge meet the claim limitations as set forth in claim 7.Ritchey and Cartlidge further meet the claim limitations as follow.
The method according to claim 7 (i.e. methods) [Ritchey: para. 0003], characterized in that (i.e. criteria can be defined by) [Ritchey: para. 0170] the acquisition of depth data ((i.e. obtaining the video information of field accumulation from the imaging device) [Ritchey: para. 0139]; (i.e. images having a substantially large Depth Of Field (DOF)) [Cartlidge: col. 4, line 33-34]) comprises triangulation of data from at least two auxiliary cameras (i.e. Video from one or both cameras) [Ritchey: para. 0206].
Ritchey and Cartlidge do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 7, characterized in that the acquisition of depth data comprises triangulation of data from at least two auxiliary cameras.        
However, in the same field of endeavor Divine further discloses the deficient claim limitations as follows:
depth data comprises triangulation of data (i.e. the user device 102 can be configured to determine the current location of the user using various location based detection methods (e.g., GPS, triangulation, beacons, detection of RFID tags associated with defined location information and/or perspectives of the facility)) [Divine: col. 42, line 34-39] .
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritchey and Cartlidge with Divine to implement deep learning algorithms for objection recognitions.  
Therefore, the combination of Ritchey and Cartlidge with Divine will create the system to reach acceptable level of accuracy [Divine: col. 22, line 8-14]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488